Citation Nr: 1810000	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a residual right thigh wound.  

7.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Los Angeles, California, Regional Office.  

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In February 2016, the Board remanded the appeal for further development and it has been returned for further appellate review.  

The issues of entitlement to service connection for left and right shoulder disabilities, and for a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  The Veteran sustained in-service acoustic trauma.

2.  Tinnitus has been present since separation and has been 10 percent disabling since this time.

3.  Extending the benefit of the doubt to the Veteran, the evidence sufficiently relates his currently diagnosed left hand tendonitis to his period of service. 

4.  Extending the benefit of the doubt to the Veteran, the evidence sufficiently relates his currently diagnosed right hand tendonitis to his period of service.

5.  Extending the benefit of the doubt to the Veteran, the evidence sufficiently relates his currently diagnosed residual right thigh scar to his period of service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

2.  The criteria for service connection for left hand tendonitis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3.  The criteria for service connection for right hand tendonitis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a residual right thigh scar have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Tinnitus Claim

The Board finds the Veteran's account of tinnitus symptomatology and in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  He has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm.  Although the Veteran's service treatment records are unavailable, service personnel records confirm the Veteran's MOS as an Automotive Mechanic, tending to support his account of the circumstance of his service and his exposure to acoustic trauma in his working environment.  After considering his account of in-service noise exposure and relevant symptomatology with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present with increasing severity since the Veteran's separation from service.  

The Board acknowledges that the May 2016 VA audiological examination provided an opinion tending to weigh against the Veteran's claim; however, with respect to the service connection claim for tinnitus the claim is of little, if any, probative value.  The Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation but the provided opinion is based largely, if not entirely, on medical evidence or the lack thereof.  Essentially, the examiner's analysis does not reflect sufficient consideration and analysis of the competent lay evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the May 2016 VA examination opinion does not reflect adequate consideration and analysis of all relevant evidence of record to support the provided opinion and is conclusory in nature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Thus, the May 2016 VA examination opinion is not probative as to the question at hand.  

Although there is no competent medical opinion in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation, which has continually been at most 10 percent disabling.  See Jandreau, 492 F.3d at 1376-77.  In sum, tinnitus has been present continuously since separation and is presumed to be of service origin although not otherwise established by medical evidence.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for tinnitus is warranted.

Bilateral Hand Claims

As previously noted, the Veteran's service treatment records are unavailable.

The May 2016 VA examination documents the Veteran's account of bilateral hand symptomatology, the relevant medical treatment of the disability, current examination findings, and the Veteran's current diagnosis of bilateral tendonitis of the hands.  The examiner stated that the diagnosed disabilities were not likely related to military service.  In support of this proposition, the examiner noted that there was no service treatment records to confirm the Veteran's treatment for hand related symptoms and that a March 2010 VA treatment record was the first post-service medical evidence of the Veteran seeking hand related treatment.  

The Veteran provides a competent and credible account of bilateral hand symptomatology, including in-service onset.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Service personnel records confirm the Veteran's MOS as an Automotive Mechanic, tending to support his account of the circumstance of his service and required duties.  What is more, the Board finds the Veteran's demeanor at his December 2015 Board hearing, including the candor of his responses and the forthcoming nature of his testimony, to provide highly probative evidence as to his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  Particularly, the Veteran's acknowledgement that he experienced the onset of regular and recurrent hand symptomatology in-service and since separation but was unable to obtain medical treatment due to financial constraints so he self-medicated his symptoms.  See Board Hearing Trans., Dec. 1, 2015, pp. 16-18.  These factors together make the Veteran's statements competent, credible and highly probative.  See Buchanan, supra. ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to). 

Additionally, to the extent May 2016 VA examination opinion purports to address the bilateral hand disability claims, the Board finds the opinion to be inadequate.  The examiner did not address the Veteran's competent, credible, and highly probative account of hand symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan.  Stated differently, the reasoning of the May 2016 examination opinion relied largely, if not entirely, on the absence of corroborating medical evidence, without considering or addressing competent evidence of regular and recurrent symptomatology, the impact of financial constraints on the ability to obtain post-service treatment, or reports of self-medication since separation.  Id.; see also Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Given, the foregoing, the Board finds the May 2016 VA examination opinion to at best be based on an incomplete factual analysis, making the opinion inadequate, and of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

Essentially, there is no adequate medical nexus opinion of record but this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the service connection claim.  See Savage.  Initially, the Veteran's report of experiencing the onset of bilateral hand symptomatology, including in-service onset and subsequent recurrent nature, and post-service self-medication to be competent, credible, and highly probative.  The medical evidence of record also confirms that a diagnosis of bilateral hand tendonitis is the most appropriate diagnosis that has been warranted during the pendency of the appeal.  In sum, when considered taken together, the Board finds that the lay evidence describing in-service bilateral hand symptomatology to support the later diagnosis of bilateral hand tendonitis.  See Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'").  Thus, service connection is warranted for right hand tendonitis and left and tendonitis.  

Residual Right Thigh Claim

As previously noted, the Veteran's service treatment records are unavailable.

A May 2016 VA examination reports the Veteran's account of sustaining an in-service stabbing to his right thigh, his account of relevant symptomatology, the history of relevant treatment, current examination findings, and his diagnosis of a right thigh scar.  The examiner then stated that the disability was not likely related to service or any occurrence therein.  To support this proposition, the examiner noted that there were no service treatment records documenting any such treatment or symptomatology nor sufficient post-service medical evidence to relate the disability to military service.  

The Veteran provides a competent and credible account of in-service of being stabbed in the right thigh in-service.  See Jandreau.  The Veteran's account of the circumstances surrounding this event has been generally consistent, including when seeking unrelated treatment and during his December 2015 Board hearing.  Further, a July 2010 statement from the Veteran's mother tends to corroborate independently his account as to post-service symptomatology.  These factors together tend to bolster the credibility of his account of these matters.  These factors together make the Veteran's statements competent, credible and highly probative.  See Buchanan; Waters.  

The Board finds the May 2016 VA examination opinion provided in connection with the Veteran's right thigh claim to be inadequate.  The examiner did not adequately address the Veteran's competent, credible, and highly probative account of sustaining a right thigh stabbing in-service.  See Dalton, Buchanan.  Essentially, the examiner basis to support the provided opinion relied largely, if not entirely, on the absence of corroborating medical evidence, without considering or addressing all competent evidence of record.  Id.; see also Savage.  Given, the foregoing, the Board finds the May 2016 VA examination opinion to, at best, be based on an incomplete factual analysis, making the opinion inadequate, and of no probative value.  See Nieves-Rodriguez; see also Ardison.

Essentially, there is no adequate medical nexus opinion of record but this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the service connection claim.  See Savage.  Initially, the Veteran's report of sustaining an in-service right thigh stabbing and observing residual scarring/symptomatology to be competent, credible, and highly probative.  The medical evidence of record also confirms that a diagnosis of a right thigh scar is the most appropriate diagnosis that has been warranted during the pendency of the appeal.  In sum, when considered taken together, the Board finds that the lay evidence describing an in-service right thigh stabbing and subsequent scarring to support the later diagnosis of a right thigh scar.  See Davidson.  Thus, service connection for a residual right thigh scar is warranted.  

Further inquiry could be undertaken with a view towards development of the tinnitus, bilateral hand, and right thigh claims to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue and, in this instance, there is only evidence tending to support the respective claims.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207(1994).  Thus, in reaching the above determinations, the Board has resolved all reasonable doubt in the Veteran's favor. 


ORDER

Service connection for tinnitus is granted.  

Service connection for left hand tendonitis is granted.  

Service connection for right hand tendonitis is granted.

Service connection for a residual right thigh scar is granted.  


REMAND

At his December 2015 Board hearing, the Veteran provided competent testimony that he sought VA treatment related to his shoulders and feet after separation in the 1980s.  The record currently does not reflect sufficient attempts to obtain these treatment records, which are particularly relevant given unavailability of the Veteran's service treatment records.  

The record suggests the Veteran receives VA regular treatment for his shoulder and foot disabilities, but records generated since November 2016 have not been associated with the claims folder.  

On remand, attempts to obtain these records must be undertaken.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In light of the number of likely relevant outstanding records at this time, VA must also the Veteran contemporaneous VA examinations with respect to his shoulders and feet.  Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, on remand the Veteran must be provided appropriate examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA shoulder and foot treatment or hospitalization records, dated July 1982 to April 2010, and November 2016 to the present, including but not limited to the West Los Angeles VA Medical Center.  Any negative response(s) must be in writing and associated with the claims folder. All efforts to obtain these records should be documented. 

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his bilateral shoulder claims.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.

The examiner must respond to the following:

The examiner is to diagnose all right and left shoulder pathology present, if any.

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including the duties and responsibilities of his MOS.

(B) initially manifested during active service, or within one year of separation from service.

(C) were caused by a service-connected disability(ies).

(D) were aggravated by service-connected disability(ies).  

The provided examination report must reflect consideration of the medical and lay evidence of record (e.g., the Veteran's testimony regarding in- and post-service symptomatology, etc.) and set forth a complete rationale for all findings and conclusions.  Significantly, the Veteran's service treatment records are unavailable and the absence of these records alone is not a sufficient basis to support an opinion that any diagnosed disability is or is not related to service.  

All indicated tests or studies must be completed.  The examiner must describe all findings in detail. 

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his bilateral foot claims.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.

The examiner must respond to the following:

The examiner is to diagnose all right and left foot pathology present, if any.

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including the duties and responsibilities of his MOS, marching in military footwear, and having high arches.

(B) initially manifested during active service, or within one year of separation from service.

(C) were caused by a service-connected disability(ies).

(D) were aggravated by service-connected disability(ies).  

The provided examination report must reflect consideration of the medical and lay evidence of record (e.g., the Veteran's testimony regarding in- and post-service symptomatology, etc.) and set forth a complete rationale for all findings and conclusions.  Significantly, the Veteran's service treatment records are unavailable and the absence of these records alone is not a sufficient basis to support an opinion that any diagnosed disability is or is not related to service.  

All indicated tests or studies must be completed.  The examiner must describe all findings in detail. 

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

4.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


